Exhibit 10.28

 

SECOND SUPPLEMENT TO THE

DYNEGY INC. EXECUTIVE SEVERANCE PAY PLAN

 

ARTICLE I

 

INTRODUCTION.

 

Dynegy Inc., an Illinois corporation (the “Company”), and its participating
subsidiaries and affiliated entities have heretofore established the Dynegy Inc.
Executive Severance Pay Plan (the “Plan”). The Plan specifically provides that
Dynegy Inc. may amend, modify or supplement the Plan at any time. This Second
Supplement to the Dynegy Inc. Executive Severance Pay Plan (the “Second
Supplement”) is hereby adopted as an amendment and supplement to the Plan on
behalf of the Company and all of its subsidiaries and affiliates that
participate in the Plan. The Second Supplement to the Plan is intended to
provide severance benefits to certain Eligible Employees whose employment is
terminated under certain circumstances on or after the date upon which occurs a
“Change in Control”, as defined herein, of the Company. The severance benefits
provided under the Second Supplement to the Plan shall be in lieu of the
severance benefits, if any, that would have otherwise been provided under the
Plan upon such termination of employment.

 

ARTICLE II

 

DEFINITIONS AND CONSTRUCTION.

 

2.1 Definitions. Where the following words and phrases appear in the Second
Supplement to the Plan, they shall have the respective meanings set forth below,
unless their context clearly indicates to the contrary.

 

(a) “Board” shall mean the Board of Directors of the Company.

 

(b) “Change in Control” shall mean: (1) a merger of the Company with another
entity, a consolidation involving the Company, or the sale of all or
substantially all of the assets of the Company to another entity if, in any such
case, (A) the holders of equity securities of the Company immediately prior to
such transaction or event do not beneficially own immediately after such
transaction or event equity securities of the resulting entity entitled to sixty
percent (60%) or more of the votes then eligible to be cast in the election of
directors (or comparable governing body) of the resulting entity in
substantially the same proportions that they owned the equity securities of the
Company immediately prior to such transaction or event or (B) the persons who
were members of the Board immediately prior to such transaction or event do not
constitute at least a majority of the board of directors of the resulting entity
immediately after such transaction or event; (2) the dissolution or liquidation
of the Company, in each case having substantially the effect specified in
Section 12.30 of the Illinois Business

 



--------------------------------------------------------------------------------

Corporation Act of 1983, as amended, but excluding a reorganization pursuant to
chapter 11 of Title 11, U.S. Code, as amended; (3) a circumstance where any
person or entity, including a “group” as contemplated by Section 13(d)(3) of the
Exchange Act, acquires or gains ownership or control (including, without
limitation, power to vote) of more than twenty percent (20%) (which percentage
shall be increased to forty percent (40%) in the case of ownership or control by
ChevronTexaco Corporation or a “group” of which ChevronTexaco Corporation is a
part) of the combined voting power of the outstanding securities of, (A) if the
Company has not engaged in a merger or consolidation, the Company, or (B) if the
Company has engaged in a merger or consolidation, the resulting entity; (4)
circumstances where, as a result of or in connection with, a contested election
of directors, the persons who were members of the Board immediately before such
election shall cease to constitute a majority of the Board; or (5) the Board (or
the Compensation Committee of the Board) adopts a resolution declaring that a
Change in Control has occurred. For purposes of the preceding sentence, (i)
“resulting entity” in the context of a transaction or event that is a merger,
consolidation or sale of all or substantially all assets shall mean the
surviving entity (or acquiring entity in the case of an asset sale), unless the
surviving entity (or acquiring entity in the case of an asset sale) is a
subsidiary of another entity and the holders of common stock of the Company
receive capital stock of such other entity in such transaction or event, in
which event the resulting entity shall be such other entity, and (ii) subsequent
to the consummation of a merger or consolidation that does not constitute a
Change in Control, the term “Company” shall refer to the resulting entity and
the term “Board” shall refer to the board of directors (or comparable governing
body) of the resulting entity.

 

(c) “Change in Terms of Service” shall mean the occurrence, on the date upon
which a Change in Control occurs or within one year thereafter, of any one or
more of the following:

 

(1) a material reduction (unless a Covered Individual consents, in writing, to
such material reduction) in the nature or scope of a Covered Individual’s
authorities or duties from those applicable to such Covered Individual
immediately prior to the date on which a Change in Control occurs determined by
taking into consideration, among other factors, the Company’s status prior to a
Change in Control as an independent corporation whose equity securities are
publicly traded if the Covered Individual’s authorities or duties encompass or
are affected by such matters (without limiting the scope of the foregoing, but
by way of example, if a Covered Individual’s authorities or duties prior to a
Change in Control involve handling issues associated with a corporation whose
equity securities are publicly traded and the Covered Individual ceases to have
such authorities or duties after a Change

 

-2-



--------------------------------------------------------------------------------

in Control, then a significant reduction in the nature or scope of the Covered
Individual’s authorities or duties shall be deemed to have occurred);

 

(2) a reduction in a Covered Individual’s annual base salary from the annual
base salary provided to such Covered Individual immediately prior to the date on
which a Change in Control occurs; or

 

(3) a change in the location of a Covered Individual’s principal place of
employment by fifty (50) miles or more from the location where he was
principally employed immediately prior to the date on which a Change in Control
occurs.

 

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e) “Company” shall mean Dynegy Inc., an Illinois corporation and any successor
thereto.

 

(f) “Compensation” shall mean, with respect to each Covered Individual, the sum
of the following:

 

(1) the greater of such Covered Individual’s annual base salary at the rate in
effect (A) immediately prior to the Change in Control, (B) sixty (60) days prior
to the date of such Covered Individual’s Involuntary Termination, or (C) the
date of such Covered Individual’s Involuntary Termination; and

 

(2) the greater of such Covered Individual’s target annual bonus, which shall
mean the midpoint of his target opportunity range, under any applicable Short
Term Incentive Compensation Plans or Arrangements for (A) the fiscal year in
which the Change in Control occurs, (B) any fiscal year beginning after the
fiscal year in which the Change in Control occurs and before the fiscal year in
which such Covered Individual’s Involuntary Termination occurs, or (C) the
fiscal year in which such Covered Individual’s Involuntary Termination occurs.

 

(g) “Continuation Coverage Period” shall mean (1) with respect to a Level One
Covered Individual (as defined in Section 2.1(k)), thirty-six (36) months, (2)
with respect to a Level Two Covered Individual (as defined in Section 2.1(k)),
thirty (30) months, (3) with respect to a Level Three Covered Individual (as
defined in Section 2.1(k)), eighteen (18) months, and (4) with respect to a
Level Four Covered Individual (as defined in Section 2.1(k)), twelve (12)
months.

 

-3-



--------------------------------------------------------------------------------

(h) “Covered Individual” shall mean an Eligible Employee who signs a letter at
any time prior to the occurrence of a Change in Control agreeing to all of the
terms and conditions of this Second Supplement to the Plan, including, but not
limited to, the provisions of Section 3.5 of this Second Supplement to the Plan
which require a Covered Individual to satisfy various obligations for the
specified periods following his termination of employment. A Covered Individual
shall cease to be a Covered Individual when he ceases to be an Eligible
Employee, unless such Covered Individual is then entitled to payment of a
severance benefit under this Second Supplement to the Plan. A Covered Individual
entitled to payment of a severance benefit under this Second Supplement to the
Plan shall remain a Covered Individual until the full amount of the severance
benefit is paid.

 

(i) “Disability” shall mean a disability entitling a Covered Individual to
benefits under a group long-term disability plan maintained by the Employer.

 

(j) “Effective Date” means, the date, specified on the signature page, that this
Second Supplement to the Plan is to be effective; provided, that if a subsidiary
(or affiliate) adopts the Plan after the date specified on the signature page,
the Effective Date of this Second Supplement to the Plan for such subsidiary (or
affiliate) and its Eligible Employees who are Covered Individuals shall be the
date specified in the document by which the subsidiary (or affiliate) adopts the
Plan.

 

(k) “Eligible Employee” shall mean each individual who, is employed as (1) the
Company’s Chief Executive Officer (a “Level One Covered Individual”), (2) an
Executive Vice President of the Company (a “Level Two Covered Individual”), (3)
a Senior Vice President or a Vice President of the Employer, or any other
individual (other than a Level One Covered Individual or a Level Two Covered
Individual) who is eligible to participate in the Plan and who is employed at a
level above Managing Director of the Employer (a “Level Three Covered
Individual”), or (4) a Managing Director of the Employer (a “Level Four Covered
Individual”). Notwithstanding the foregoing, if there is an employment agreement
or severance agreement between an individual who would otherwise qualify as a
Eligible Employee pursuant to the preceding sentence and the Employer, then such
individual shall not be an Eligible Employee; provided, however, that if such
employment agreement or severance agreement terminates by expiration of its
term, then such individual shall be an Eligible Employee immediately upon the
expiration of the term of such agreement.

 

(l) “Employer” shall mean the Company (and any successor) and each of its
subsidiaries and affiliates (and any successors) that is treated as an Employer
in accordance with the provisions of Section 4.2.

 

-4-



--------------------------------------------------------------------------------

(m) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(o) “Incentive Compensation Plan” means any of the Employer’s stock option or
other long term incentive plans, management incentive plans, and other incentive
plans in existence on the Effective Date or any additional or successor plans,
but excluding all Short Term Incentive Compensation Plans or Arrangements. The
current Incentive Compensation Plans include, but are not limited to, the Dynegy
Inc. 2002 Long Term Incentive Plan, the Dynegy Inc. 2000 Long Term Incentive
Plan, the Dynegy Inc. 1999 Long Term Incentive Plan, the Dynegy Inc. 2001
Non-Executive Stock Incentive Plan, the Dynegy Inc. Mid-Term Incentive Award
Program, and the Dynegy Inc. Employee Equity Option Plan.

 

(p) “Involuntary Termination” shall mean any termination of a Covered
Individual’s employment with the Employer which:

 

(1) does not result from a voluntary resignation by such Covered Individual
(other than a resignation pursuant to clause (2) of this Section 2.1(p)); or

 

(2) results from a resignation by such Covered Individual on or before the date
which is sixty (60) days after the date the Covered Individual receives notice
of a Change in Terms of Service;

 

provided, however, that the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of such Covered
Individual’s death or Disability.

 

(q) “Plan” shall mean the Dynegy Inc. Executive Severance Pay Plan, as amended
from time to time.

 

(r) “Plan Administrator” shall have the meaning assigned to such term in the
Plan; provided, however, that from and after the date upon which a Change in
Control occurs, the Plan Administrator shall become the independent third party
appointed pursuant to Section 4.7.

 

(s) “Second Supplement” shall mean this Second Supplement to the Dynegy Inc.
Executive Severance Pay Plan, as amended from time to time.

 

(t) “Severance Amount Percentage” shall mean (1) with respect to a Level One
Covered Individual, two hundred ninety-nine

 

-5-



--------------------------------------------------------------------------------

percent (299%), (2) with respect to a Level Two Covered Individual, two hundred
fifty percent (250%), (3) with respect to a Level Three Covered Individual, one
hundred fifty percent (150%), and (4) with respect to a Level Four Covered
Individual, one hundred percent (100%).

 

(u) “Short Term Incentive Compensation Plan or Arrangement” means any of the
Employer’s short term annual bonus plans in existence on the Effective Date or
any additional or successor plans, including, but not limited to, the Dynegy
Inc. Incentive Compensation Plan.

 

(v) “Termination for Cause” shall mean any termination of a Covered Individual’s
employment with the Employer based upon a determination by the Plan
Administrator appointed pursuant to Section 4.7 that the Covered Individual (1)
has been convicted of a misdemeanor involving moral turpitude or a felony, (2)
has failed to substantially perform his duties, (other than any such failure
resulting from his incapacity due to a physical or mental condition) which
results in a materially adverse affect upon the Employer, financial or
otherwise, (3) has refused without proper legal reason to perform the Covered
Individual’s duties and responsibilities, or (4) has breached any material
corporate policy maintained and established by the Employer that is applicable
to the Covered Individual, provided such breach results in a materially adverse
effect upon the Employer, financial or otherwise.

 

2.2 Number and Gender. Wherever appropriate herein, a word used in the singular
shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in the Second Supplement to the
Plan, shall be deemed to include the feminine gender.

 

2.3 Headings. The headings of Articles and Sections herein are included solely
for convenience and if there is any conflict between such headings and the text
of the Second Supplement to the Plan, the text shall control.

 

ARTICLE III

 

SEVERANCE BENEFITS.

 

3.1 Severance Benefits. If the employment by the Employer or a successor thereto
of a Covered Individual shall be subject to an Involuntary Termination on the
date upon which a Change in Control occurs or within one year thereafter, then
that Covered Individual shall be entitled to receive, subject to the provisions
of Sections 3.2, 3.4, 3.5 and 3.6, the following severance benefits:

 

(a) a lump sum cash payment in an amount equal to the Covered Individual’s
Severance Amount Percentage multiplied by his

 

-6-



--------------------------------------------------------------------------------

Compensation, which amount shall be paid by the Employer to the Covered
Individual on or before the twentieth (20) day after the date of such
Involuntary Termination;

 

(b) a lump sum cash payment (which shall be paid by the Employer at the same
time the payment described in Section 3.1(a) is paid) in an amount equal to (1)
the aggregate annual target opportunity under all applicable Short Term
Incentive Compensation Plans or Arrangements that could have been earned by such
Covered Individual for the fiscal year of the Company during which such
Involuntary Termination occurs (determined as if all applicable goals and
targets had been satisfied in full), multiplied by (2) a fraction, the numerator
of which is the number of days during the period beginning on the first day of
such fiscal year and ending on the date of such Involuntary Termination, and the
denominator of which is three hundred sixty-five (365);

 

(c) all of the outstanding stock options, restricted stock awards and other
equity based awards previously granted by the Employer to the Covered Individual
shall become fully vested and immediately exercisable in full on the date of
such Involuntary Termination and such stock options shall remain exercisable
thereafter for the period provided under the plan(s) or the option agreement(s)
pursuant to which such stock options were granted;

 

(d) such Covered Individual and those of his dependents (including his spouse)
who were covered under the medical, dental and life insurance benefit plans
maintained by the Employer on the day prior to the Involuntary Termination shall
continue to be covered under such plans throughout the Covered Individual’s
Continuation Coverage Period beginning on the date of the Involuntary
Termination at a cost to the Covered Individual that is no greater than the
lesser of (1) the cost of the coverage paid by the Covered Individual
immediately prior to the Involuntary Termination or (2) the cost of the coverage
paid by the Covered Individual immediately prior to the Change in Control;
provided, however, that (A) the benefits and terms of each such coverage shall
be no less favorable in the aggregate than that provided to such Covered
Individual and his covered dependents immediately prior to the Change in Control
and (B) coverage under a particular medical, dental or life insurance benefit
plan shall end immediately upon the Covered Individual’s obtaining of new
employment and eligibility for coverage under a similar welfare benefit plan
maintained by the Covered Individual’s new employer (with such Covered
Individual being obligated hereunder to accept the new coverage and promptly
report such new coverage to the Company or its successor); provided, further,
that if the continued coverage by the Employer will have adverse tax
consequences to the Covered Individual as compared to the tax consequences
associated with similar coverage provided to an active executive employee, then
the

 

-7-



--------------------------------------------------------------------------------

Employer shall provide identical coverage through individual policies that do
not have such adverse tax consequences or otherwise pay to the Covered
Individual a cash gross-up payment to make the Covered Individual whole (on an
after-tax basis) for such adverse tax consequences. Nothing herein shall be
deemed to adversely affect in any way the additional rights, after consideration
of this extension period, of such Covered Individual and his eligible dependents
to health care continuation coverage as required pursuant to Part 6 of Title I
of ERISA; and

 

(e) out-placement services and benefits at least equivalent to those that would
have been provided to such Covered Individual under the programs maintained by
the Employer immediately prior to the Change in Control had such Covered
Individual’s employment been involuntarily terminated immediately prior to the
Change in Control.

 

3.2 Mitigation; Benefits Under Employment Agreement. Except as provided in
Section 3.1(d), a Covered Individual shall not be required to mitigate the
amount of any payment or benefit provided for in this Article III by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Article III be reduced by any compensation or benefit
earned by the Covered Individual as the result of employment by another employer
or by retirement benefits. The benefits under this Second Supplement to the Plan
are in addition to any other benefits to which a Covered Individual is otherwise
entitled; provided, however, that (a) the benefits under this Second Supplement
to the Plan are not intended to duplicate the benefits to which a Covered
Individual is entitled under an employment agreement or a severance agreement
between such Covered Individual and the Employer, and if a Covered Individual is
entitled to a severance payment under any such agreement, then the Covered
Individual shall not be entitled to benefits under this Second Supplement to the
Plan and (b) a Covered Individual who is entitled to receive benefits under this
Second Supplement to the Plan shall not be eligible to receive any other
benefits under the Plan, any other supplement thereto, or any other severance
benefit plan maintained by the Employer or any of its affiliates.

 

3.3 Interest on Late Payments. If any cash payment provided for in Section 3.1
or Section 3.4 is not made when due, the Employer shall pay to the Covered
Individual interest on the amount payable from the date that such payment should
have been made under such Section until such payment is made, which interest
shall be calculated at the rate of one percent (1%) per month (with a partial
month counting as a full month).

 

3.4 Parachute Payments. Anything to the contrary herein notwithstanding:

 

(a) If the severance benefits provided for in Section 3.1, together with any
other payments or benefits which a Level One Covered

 

-8-



--------------------------------------------------------------------------------

Individual or a Level Two Covered Individual has the right to receive from the
Employer (the “Payments”), would equal or exceed an amount equal to one hundred
ten percent (110%) of three times the Covered Individual’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and would be subject to the excise
tax imposed by Section 4999 of the Code, or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest or
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Employer shall pay to the Covered Individual an additional payment (a “Gross-up
Payment”) in an amount such that after payment by such Covered Individual of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed on any Gross-up Payment, the Covered Individual
retains an amount of the Gross-up Payment equal to the Excise Tax imposed upon
the Payments. The Plan Administrator shall make an initial determination as to
whether a Gross-up Payment is required and the amount of any such Gross-up
Payment. The Covered Individual shall notify the Company immediately in writing
of any claim by the Internal Revenue Service which, if successful, would require
the Employer to make a Gross-up Payment (or a Gross-up Payment in excess of
that, if any, initially determined by the Plan Administrator) within five (5)
days of the receipt of such claim. The Company shall notify the Covered
Individual in writing at least five (5) days prior to the due date of any
response required with respect to such claim if it plans to contest the claim.
If the Company decides to contest such claim, then the Covered Individual shall
cooperate fully with the Company in such action; provided, however, the Company
shall bear and pay directly or indirectly all costs and expenses (including
additional interest and penalties) incurred in connection with such action and
shall indemnify and hold the Covered Individual harmless, on an after-tax basis,
for any Excise Tax or income tax, including interest and penalties with respect
thereto, imposed as a result of the Company’s action. If, as a result of the
Company’s action with respect to a claim, the Covered Individual receives a
refund of any amount paid by the Employer with respect to such claim, then the
Covered Individual shall promptly pay such refund to the Employer. If the
Company fails to timely notify the Covered Individual whether it will contest
such claim or the Company determines not to contest such claim, then the
Employer shall immediately pay to the Covered Individual the portion of such
claim, if any, which it has not previously paid to the Covered Individual.

 

(b) If a Covered Individual, who is not entitled to Payments under Section
3.4(a) above is a “disqualified individual” (as defined in Section 280G(c) of
the Code), and the severance benefits provided for in Section 3.1, together with
any other payments or benefits which the Covered Individual has the right to
receive from the Employer, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the severance benefits provided hereunder
(beginning with

 

-9-



--------------------------------------------------------------------------------

any benefit to be paid in cash hereunder) shall be either (1) reduced (but not
below zero) so that the present value of such total amounts received by the
Covered Individual from the Employer will be one dollar ($1.00) less than three
times the Covered Individual’s “base amount” (as defined in Section 280G(b)(3)
of the Code) and so that no portion of such amounts received by the Covered
Individual shall be subject to the excise tax imposed by Section 4999 of the
Code or (2) paid in full, whichever produces the better net after-tax position
to the Covered Individual (taking into account any applicable excise tax under
Section 4999 of the Code and any applicable income tax). The determination as to
whether any such reduction in the amount of the severance benefits is necessary
shall be made by the Plan Administrator in good faith. If a reduced cash payment
is made and through error or otherwise that payment, when aggregated with other
payments from the Employer (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times the
Covered Individual’s base amount, the Covered Individual shall immediately repay
the excess to the Employer upon notification that an overpayment has been made.

 

3.5 Confidentiality/Noncompete/Nonsolicitation. For purposes of this Section
3.5, the term “Company” shall refer to the Company and its subsidiaries and
affiliates.

 

(a) A Covered Individual has access to certain information concerning the
Company that is confidential and proprietary and constitutes valuable and unique
property of the Company. The Covered Individual agrees that he will not, at any
time after his Involuntary Termination, disclose to others, use, copy or permit
to be copied, except pursuant to his duties on behalf of the Company or its
successors, assigns or nominees, any secret or confidential information of the
Company (whether or not developed by him) without the prior written consent of
the Board. The term “secret or confidential information of the Company”
(sometimes referred to herein as “Confidential Information”) shall include,
without limitation, the Company’s plans, strategies, potential acquisitions,
costs, prices, systems for buying, selling, and/or trading natural gas, natural
gas liquids, crude oil, coal, and electricity, client lists, pricing policies,
financial information, the names of and pertinent information regarding
suppliers, computer programs, policy or procedure manuals, training and
recruiting procedures, accounting procedures, the status and content of the
Company’s contracts with its suppliers or clients, or servicing methods and
techniques at any time used, developed, or investigated by the Company, before
or during the Covered Individual’s tenure of employment to the extent any of the
foregoing are (1) not generally available to the public and (2) maintained as
confidential by the Company. The Covered Individual further agrees to maintain
in confidence any confidential information of third parties received as a result
of his employment and duties with the Company.

 

-10-



--------------------------------------------------------------------------------

(b) On or before the date of the Covered Individual’s Involuntary Termination,
he will deliver to the Company, as determined appropriate by the Company, all
correspondence, memoranda, notes, records, client lists, computer systems,
programs, or other documents and all copies thereof made, composed or received
by him, solely or jointly with others, and which are in his possession, custody,
or control at such date and which are related in any manner to the past,
present, or anticipated business of the Company.

 

(c) To protect and safeguard the Company’s trade secrets and Confidential
Information and also the Company’s goodwill with its suppliers and clients, for
that period of time beginning on the date of the Involuntary Termination of a
Level One Covered Individual or a Level Two Covered Individual (collectively an
“Executive Covered Individual”) and ending twenty-four (24) months after such
date, the Executive Covered Individual will not, within a fifty (50) mile radius
of any location where the Company had an office at the time of such Involuntary
Termination or any location where a client or supplier of the Company (which is
a material client or supplier at the time of such Involuntary Termination) had
an office at the time of such Involuntary Termination, without the prior written
consent of the Board, directly or indirectly, engage in or be interested in (as
owner, partner, shareholder, employee, director, agent, consultant or
otherwise), any business which is a competitor of the Company, as hereinafter
defined. For purposes of this Section 3.5(c), a “competitor of the Company” is
any entity, including without limitation a corporation, sole proprietorship,
partnership, joint venture, syndicate, trust or any other form of organization
or a parent, subsidiary or division of any of the foregoing, which, during such
period or the immediately preceding fiscal year of such entity, was engaged in
the unregulated marketing, gathering, transportation or processing of natural
gas or derivatives of natural gas or other hydrocarbons or electricity. Further,
for purposes of this Section 3.5(c), the following entities shall not be deemed
to be competitors of the Company: (1) a Local Distribution Company (“LDC”) to
the extent that any purchases or sales by such LDC are only for consumption on
its system, (2) a natural gas producer to the extent that such producer sells
only its own production or production of other working interest owners in wells
in which it owns an interest, (3) a natural gas pipeline company in the
jurisdictional aspects of its business, i.e., other than a nonjurisdictional
marketing affiliate or production affiliate (except as to such production
affiliates own production as described in clause (2) of this Section 3.5(c)), or
(4) an integrated regulated electric and/or gas utility, as long as the utility
does not engage in the unregulated marketing of its generation or power trading
other than that related to the generation and power marketing allocated to its
own service areas. The terms of this Section 3.5(c) shall not apply to the
Executive Covered Individual’s present or future investments in the securities
of companies listed on a national securities exchange or traded on the
over-the-counter market to the extent

 

-11-



--------------------------------------------------------------------------------

such investments do not exceed one percent (1%) of the total outstanding shares
of such company.

 

(d) For a period of twenty-four (24) months after his Involuntary Termination,
the Covered Individual shall not solicit, raid, entice, encourage or induce any
person who at the time of such Involuntary Termination was an employee of the
Company, to become employed by any person, firm or corporation, and the Covered
Individual shall not approach any such employee for such purpose or authorize or
knowingly approve the taking of such actions by any other person, firm or
corporation or assist any such person, firm or corporation in taking such
action.

 

(e) By accepting severance benefits under this Second Supplement to the Plan,
the Covered Individual agrees that the foregoing restrictions contain reasonable
limitations as to the time, geographical area, and scope of activity to be
restrained and that these restrictions do not impose any greater restraint than
is necessary to protect the goodwill and other legitimate business interests of
the Company, including but not limited to, the protection of Confidential
Information. The Covered Individual also agrees that the general public shall
not be harmed by enforcement of this Section 3.5. Should any provision in this
Section 3.5 be held unreasonably broad with respect to the restrictions as to
time, geographical area, or scope of activity to be restrained, any such
restriction shall be construed by limiting and reducing it to the extent
necessary to render it reasonable, and as so construed, such provision shall be
enforced. Accordingly, the Covered Individual agrees that if he violates any of
the provisions of this Section 3.5, the Company would sustain irreparable harm
and, therefore, in addition to any other remedies which the Company may have
under this Plan or otherwise, the Company shall be entitled to an injunction
from any court of competent jurisdiction restraining the Covered Individual from
committing or continuing any such violation of this Section 3.5. The Covered
Individual acknowledges that damages at law would not be an adequate remedy for
violation of this Section 3.5, and therefore agrees that the provisions of this
Section 3.5 may be specifically enforced against him in any court of competent
jurisdiction. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages from the Covered
Individual.

 

3.6 No Benefits for Improper Conduct. Anything to the contrary herein
notwithstanding, a Covered Individual who has engaged in conduct described in
Section 2.1(v), whether or not such conduct resulted in a Termination for Cause,
shall not be entitled to receive benefits under this Second Supplement to the
Plan. If the Plan Administrator determines that a Covered Individual engaged in
conduct described in Section 2.1(v), the Plan Administrator shall be entitled to
recover, in any manner the Plan Administrator in its discretion

 

-12-



--------------------------------------------------------------------------------

deems necessary or appropriate for such recovery, from such Covered Individual
any payment or benefit provided pursuant to this Article III and any and all
expenses incidental to or necessary for such recovery.

 

ARTICLE IV

GENERAL PROVISIONS.

 

4.1 Relationship of the Second Supplement to the Plan. The Second Supplement to
the Plan and the severance benefits described herein shall be subject to all of
the terms and conditions of the Plan, including, without limitation, the
administrative provisions of the Plan; provided, however, that (a) the
provisions of Section II of the Plan (relating to eligibility), Section III.E.
of the Plan (relating to rehired employees), and all provisions of the Plan
relating to the execution and delivery of a release as a condition to the
receipt of severance benefits shall not apply to the Second Supplement to the
Plan, (b) the amount and type of severance payments and other benefits to be
provided under the Second Supplement to the Plan shall be determined pursuant to
Article III hereof rather than Section III of the Plan with the exception of the
provisions of Section III.D of the Plan which shall apply, (c) from and after
the date of a Change in Control, the Plan Administrator, with respect to the
benefits offered under the Second Supplement to the Plan, shall be determined
pursuant to Section 4.7 of the Second Supplement to the Plan rather than in
accordance with the terms of the Plan, and (d) should an inconsistency or
conflict exist between the specific terms of the Second Supplement to the Plan
and those of the Plan, then the relevant terms of the Second Supplement to the
Plan shall govern and control.

 

4.2 Other Participating Employers. Subject to the provisions of Section 4.3,
each subsidiary and affiliate of the Company that participates in the Plan shall
participate in the Second Supplement to the Plan as an Employer. The provisions
of the Second Supplement to the Plan shall be applicable with respect to each
Employer separately, and amounts payable hereunder shall be paid solely by the
Employer which employs the particular Covered Individual; provided, however,
that the determination of whether a Change in Control has occurred shall be made
based solely on the application of that term to Dynegy Inc.

 

-13-



--------------------------------------------------------------------------------

4.3 Amendment and Termination.

 

(a) The Second Supplement to the Plan may be amended, terminated or discontinued
by the Board (or the Compensation Committee of the Board) in whole or in part,
at any time and from time to time; provided, however, that the Second Supplement
to the Plan may not be amended, terminated or discontinued (1) in any respect or
at any time during the one-year period following a Change in Control (except for
an amendment to the administrative provisions of the Second Supplement to the
Plan that is required pursuant to applicable law) or, (2) to reduce the
potential benefits provided under Sections 3.1(a), 3.1(c) and 3.4 or to
adversely (from the perspective of employees of the Employer) modify the
classification of individuals who will qualify as Covered Individuals during the
period beginning on the date of a public announcement by the Company of a
potential transaction that could result in a Change in Control and ending on the
date such potential transaction is abandoned by the Company and any other
parties thereto or has been consummated and resulted in a Change in Control (a
“Potential Transaction Period”). Further, the Employer shall not take any action
either during a Potential Transaction Period or on or after the date upon which
a Change in Control occurs that would cause an individual who is, or who would
otherwise be, a Covered Individual to lose eligibility under this Second
Supplement to the Plan. The Second Supplement to the Plan shall automatically
terminate one (1) year after the occurrence of a Change in Control; provided,
however, that if, prior to such termination date, the contingency factors occur
which either entitle or would entitle a Covered Individual to the benefits as
provided herein, then the Second Supplement to the Plan shall remain in effect
with respect to such Covered Individual in accordance with its terms. In
addition, the termination of the Plan shall not terminate the obligations of the
Employer and Covered Individuals under Sections 3.5, 4.1, 4.5, 4.6, 4.7 and 4.9.

 

(b) The Second Supplement to the Plan may not be amended, terminated, or
discontinued except as expressly provided in this Section 4.3. For purposes of
this Section 4.3, the termination of an Employer’s participation in the Plan
(and, accordingly, but for the provisions of this Section 4.3, the termination
of such Employer’s participation in the Second Supplement to the Plan pursuant
to Section 4.2) shall be deemed to be an amendment to the Second Supplement to
the Plan, but the commencement of participation by an Employer in the Plan (and,
accordingly, participation by such Employer in the Second Supplement to the Plan
pursuant to Section 4.2) shall not be considered an amendment to the Second
Supplement to the Plan. In the event of an Employer’s termination of
participation in the Plan including, but not limited to, the Second Supplement
to the Plan, as provided herein, such Employer shall remain liable and
responsible for all amounts payable by such Employer

 

-14-



--------------------------------------------------------------------------------

under the Plan including, but not limited to, the Second Supplement to the Plan.

 

4.4 Employment Status. The adoption and maintenance of the Second Supplement to
the Plan shall not be deemed to be a contract of employment between the Employer
and any person or to be consideration for the employment of any person. Nothing
herein contained shall be deemed to (a) give any person the right to be retained
in the employ of the Employer, (b) restrict the right of the Employer to
discharge any person at any time, (c) give the Employer the right to require any
person to remain in the employ of the Employer, or (d) restrict any person’s
right to terminate his employment at any time.

 

4.5 Indemnification. If a Covered Individual shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by such Covered
Individual or the Employer to enforce or interpret any provision contained
herein, the Employer, to the fullest extent permitted by applicable law, hereby
indemnifies such Covered Individual for his reasonable attorneys’ fees and
disbursements incurred in such litigation and hereby agrees (a) to pay in full
all such fees and disbursements and (b) to pay prejudgment interest on any money
judgment obtained by such Covered Individual from the earliest date that payment
to such Covered Individual should have been made under the Second Supplement to
the Plan until such judgment shall have been paid in full, which interest shall
be calculated at the rate of one percent (1%) per month (with a partial month
counting as a full month).

 

4.6 Payment Obligations Absolute. The Employer’s obligation to pay a Covered
Individual the amounts and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Employer or any of its affiliates may have against such
Covered Individual or anyone else. All amounts payable by the Employer shall be
paid without notice or demand.

 

4.7 Plan Administrator. Prior to the date upon which a Change in Control occurs,
the Board shall appoint a third party who is independent of the Employer to
serve as Plan Administrator with respect to the Second Supplement to the Plan
from and after such date. If for any reason the individual or entity so
appointed resigns or is otherwise unwilling or unable to serve as Plan
Administrator, then such individual or entity (or any successor thereto) shall
appoint his or its own successor (who shall also be independent of the
Employer). All fees and expenses of the Plan Administrator shall be paid by the
Employer. Notwithstanding any other provision of the Plan or this Second
Supplement to the Plan, the final decision with respect to any and all claims
for benefits under this Second Supplement to the Plan shall be made by the Plan
Administrator appointed pursuant to this Section 4.7.

 

-15-



--------------------------------------------------------------------------------

4.8 Obligations Unfunded. All benefits due to a Covered Individual under the
Plan are unfunded and unsecured and are payable out of the general funds of the
Employer. One or more Employers may establish a “grantor trust” for the payment
of benefits and obligations hereunder, the assets of which shall be at all times
subject to the claims of creditors as provided for in such trust.

 

4.9 Withholding. Any benefits paid or provided pursuant to the Second Supplement
to the Plan shall be subject to any required tax withholding.

 

4.10 Severability. Any provision in the Second Supplement to the Plan that is
prohibited or unenforceable in any jurisdiction by reason of applicable law
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

4.11 Effect of Second Supplement to the Plan. The Second Supplement to the Plan
is intended to supersede all prior oral or written policies of the Employer and
all prior oral or written communications to Covered Individuals with respect to
the subject matter hereof, and all such prior policies or communications are
hereby null and void and of no further force and effect. Further, the Second
Supplement to the Plan shall be binding upon the Employer and any successor of
the Employer, by merger or otherwise, and shall inure to the benefit of and be
enforceable by the Employer’s Covered Individuals. Any benefits paid or provided
pursuant to the Second Supplement to the Plan shall be deemed to be a severance
payment and not “compensation” for purposes of determining benefits under the
Employer’s qualified plans (unless and to the extent that any such qualified
plan expressly provides otherwise).

 

EXECUTED AND EFFECTIVE this 20th day of November, 2003.

 

    DYNEGY INC.        

By:

 

/s/ R. Blake Young

           

--------------------------------------------------------------------------------

[Must be signed by “Executive Vice President of Administration and
Technology”.-See Section VI of Plan.]

       

Name:

 

R. Blake Young

           

--------------------------------------------------------------------------------

       

Title:

 

EVP-Tech & Admin

           

--------------------------------------------------------------------------------

 

-16-